UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 5/31/14 The following N-Q relates only to Dreyfus Core Equity Fund and Dreyfus Floating Rate Income Fund, a series of the Registrant, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund May 31, 2014 (Unaudited) Common Stocks99.7% Shares Value ($) Banks1.3% Wells Fargo & Co. 98,000 Capital Goods.7% United Technologies 21,900 Consumer Services2.3% McDonald's 87,600 Diversified Financials7.8% American Express 64,800 5,929,200 BlackRock 22,100 6,738,290 Franklin Resources 128,400 7,088,964 JPMorgan Chase & Co. 178,800 9,935,916 Energy19.3% Chevron 133,800 16,429,302 ConocoPhillips 93,100 7,442,414 EOG Resources 27,600 2,920,080 Exxon Mobil 209,160 21,026,855 Imperial Oil 96,200 4,735,926 Occidental Petroleum 125,100 12,471,219 Phillips 66 54,800 4,646,492 Total, ADR 57,700 a 4,007,265 Food & Staples Retailing2.1% Walgreen 95,700 6,881,787 Whole Foods Market 28,600 1,093,664 Food, Beverage & Tobacco21.7% Altria Group 230,300 9,571,268 Coca-Cola 455,300 18,626,323 Diageo, ADR 29,000 3,734,910 Kraft Foods Group 17,933 1,066,296 Mondelez International, Cl. A 82,000 3,084,840 Nestle, ADR 168,825 13,264,581 PepsiCo 76,900 6,792,577 Philip Morris International 244,500 21,648,030 SABMiller 85,600 4,750,693 Health Care Equipment & Services1.6% Abbott Laboratories 153,500 Household & Personal Products4.8% Estee Lauder, Cl. A 101,000 7,738,620 Procter & Gamble 128,400 10,373,436 Insurance.7% ACE 24,500 Materials2.2% Freeport-McMoRan Copper & Gold 82,200 2,798,910 Praxair 41,200 5,448,288 Media6.6% Comcast, Cl. A 75,400 3,935,880 McGraw-Hill Financial 36,800 3,009,136 News Corp., Cl. A 40,825 b 696,475 Time Warner Cable 31,800 4,488,888 Twenty-First Century Fox, Cl. A 163,200 5,778,912 Walt Disney 86,100 7,233,261 Pharmaceuticals, Biotech & Life Sciences10.8% AbbVie 153,500 8,339,655 Gilead Sciences 30,000 b 2,436,300 Johnson & Johnson 117,100 11,880,966 Merck & Co. 16,400 948,904 Novo Nordisk, ADR 191,600 8,100,848 Roche Holding, ADR 259,000 9,554,510 Retailing2.0% Target 13,300 754,908 Wal-Mart Stores 90,700 6,963,039 Semiconductors & Semiconductor Equipment3.5% Intel 157,300 4,297,435 Texas Instruments 148,600 6,981,228 Xilinx 45,100 2,117,896 Software & Services5.2% Automatic Data Processing 73,500 5,856,480 International Business Machines 50,700 9,347,052 Oracle 107,600 4,521,352 Technology Hardware & Equipment5.6% Apple 26,400 16,711,200 QUALCOMM 57,300 4,609,785 Transportation1.5% Canadian Pacific Railway 34,000 Total Common Stocks (cost $223,487,181) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $700,506) 700,506 c Investment of Cash Collateral for Securities Loaned1.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,003,243) 4,003,243 c Total Investments (cost $228,190,930) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At May 31, 2014, the value of the fund's securities on loan was $3,904,687 and the value of the collateral held by the fund was $4,003,243. b Non-income producing security. c Investment in affiliated money market mutual fund. At May 31, 2014, net unrealized appreciation on investments was $156,108,111 of which $156,768,407 related to appreciated investment securities and $660,296 related to depreciated investment securities. At May 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value Food, Beverage & Tobacco 21.7 Energy 19.3 Pharmaceuticals, Biotech & Life Sciences 10.8 Diversified Financials 7.8 Media 6.6 Technology Hardware & Equipment 5.6 Software & Services 5.2 Household & Personal Products 4.8 Semiconductors & Semiconductor Equipment 3.5 Consumer Services 2.3 Materials 2.2 Food & Staples Retailing 2.1 Retailing 2.0 Health Care Equipment & Services 1.6 Transportation 1.5 Banks 1.3 Money Market Investments 1.3 Capital Goods .7 Insurance .7 † Based on net assets. The following is a summary of the inputs used as of May 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 325,750,879 - - Equity Securities - Foreign Common Stocks+ 53,844,413 - - Mutual Funds 4,703,749 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS The Dreyfus/Laurel Funds Inc. Dreyfus Floating Rate Income Fund May 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes9.1% Rate (%) Date Amount ($) a Value ($) Collateralized Loan Obligations2.6% Cadogan Square, Ser. 1, Cl. E EUR 5.15 2/1/22 800,000 b 1,001,323 Cairn, Ser. 2007-2A, Cl. E EUR 5.43 10/15/22 1,000,000 b,c 1,293,776 CIFC Funding, Ser. 2007-3A, Cl. D 5.48 7/26/21 1,000,000 b,c 999,852 Denali Capital, Ser. 2007-1A, Cl. B2L 4.48 1/22/22 500,000 b,c 478,801 Galaxy, Ser. 2012-12A, Cl. E 5.73 5/19/23 1,000,000 b,c 969,510 Halcyon SAM European, Ser. 2008-1X, Cl. D EUR 7.89 6/20/23 500,000 b 681,975 Herbert Park, Ser. 1A, Cl. D EUR 5.53 10/20/26 1,000,000 b,c 1,310,998 Kingsland, Ser. 2013-6A, Cl. E 5.23 10/28/24 1,000,000 b,c 915,054 LCM, Ser. 14A, Cl. E 4.88 7/15/25 1,000,000 b,c 914,961 LightPoint Pan-European, Ser. 2007-1X, Cl. E EUR 5.89 2/5/26 831,699 b 1,109,168 Marathon, Ser. 2013-5A, Cl. D 5.93 2/21/25 1,116,000 b,c 1,098,981 Sound Point, Ser. 2012-1A, Cl. E 6.23 10/20/23 1,030,000 b,c 1,019,156 Windmill, Ser. 2007-1X, Cl. E EUR 6.87 12/16/29 1,000,000 b 1,372,104 Corporate Bonds6.5% Automotive.2% Goodyear Tire & Rubber, Gtd. Notes 8.25 8/15/20 750,000 Cable & Satellite Television.3% Axalta Coating Systems/Dutch, Gtd. Notes 7.38 5/1/21 750,000 c 825,000 Numericable Group, Sr. Scd. Bonds 6.00 5/15/22 525,000 c 545,344 Chemicals & Plastics1.1% Griffon, Gtd. Notes 5.25 3/1/22 1,250,000 c 1,237,500 Huntsman International, Gtd. Notes 8.63 3/15/20 500,000 547,500 Novacap International, Sr. Scd. Notes EUR 5.34 5/1/19 700,000 b 961,257 Signode Industrial Group, Sr. Unscd. Notes 6.38 5/1/22 2,550,000 c 2,581,875 Containers & Glass Products.5% Ardagh Packaging Finance, Gtd. Notes 9.13 10/15/20 750,000 c 834,375 Beverage Packaging Holdings, Gtd. Notes 6.00 6/15/17 1,300,000 c 1,329,250 Sealed Air, Gtd. Notes 8.13 9/15/19 500,000 c 556,250 Electronics & Electrical Equipment.5% Alcatel-Lucent USA, Gtd. Notes 4.63 7/1/17 1,000,000 c 1,032,500 Micron Technology, Sr. Unscd. Notes 5.88 2/15/22 1,000,000 c 1,070,000 West, Gtd. Notes 8.63 10/1/18 500,000 531,250 Financial Intermediaries.1% First Data, Gtd. Notes 11.25 1/15/21 500,000 Health Care.3% Capsugel, Sr. Unscd. Notes 7.00 5/15/19 500,000 c 514,687 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 1,000,000 c 1,057,500 Lodging & Casinos.1% Pinnacle Entertainment, Gtd. Notes 8.75 5/15/20 250,000 Oil & Gas.2% Halcon Resources, Gtd. Notes 9.75 7/15/20 600,000 660,000 Newfield Exploration, Sr. Sub. Notes 6.88 2/1/20 500,000 533,750 Radio & Television.7% Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 1,000,000 1,080,000 DISH DBS, Gtd. Notes 6.75 6/1/21 1,250,000 1,417,187 DreamWorks Animation, Gtd. Notes 6.88 8/15/20 300,000 c 325,500 Gray Television, Gtd. Notes 7.50 10/1/20 500,000 538,750 Telecommunications1.8% CenturyLink, Sr. Unscd. Notes, Ser. V 5.63 4/1/20 1,500,000 1,597,500 Icahn Enterprises, Gtd. Notes 6.00 8/1/20 1,000,000 c 1,072,500 Intelsat Jackson Holdings, Gtd. Bonds 7.75 6/1/21 1,000,000 1,063,750 Sprint, Gtd. Notes 7.25 9/15/21 1,000,000 c 1,111,250 Sprint Communications, Gtd. Notes 9.00 11/15/18 500,000 c 608,750 T-Mobile USA, Gtd. Notes 6.63 4/1/23 1,000,000 1,085,000 Wind Acquisition Finance, Sr. Scd. Notes 6.50 4/30/20 1,000,000 c 1,073,750 Wind Acquisition Finance, Gtd. Notes 7.38 4/23/21 1,450,000 c 1,504,375 Utilities.7% Calpine, Sr. Scd. Notes 6.00 1/15/22 1,250,000 c 1,346,875 Commscope, Gtd. Notes 5.50 6/15/24 350,000 c 353,500 CommScope, Gtd. Notes 8.25 1/15/19 626,000 c 681,401 NRG Energy, Gtd. Notes 6.25 7/15/22 1,000,000 c 1,062,500 Total Bonds and Notes (cost $45,038,516) Floating Rate Loan Interests86.3% Aerospace & Defense1.3% Accelya Holding World, Facility A2 Term Loan 4.75 3/6/20 256,842 b 257,163 Accelya International, Facility A1 Term Loan 4.75 2/19/20 743,158 b 744,087 Alliant Techsystems, Term B Loan 3.50 10/22/20 997,500 b 1,000,118 American Airlines, Class B Term Loan 3.75 6/27/19 994,987 b 997,754 Scitor, Term Loan 5.00 2/15/17 650,797 b 641,035 SI Organization, New Tranche B Term Loan 5.50 11/22/16 915,601 b 916,361 Transdigm, Tranche C Term Loan 3.75 2/25/20 993,712 b 989,628 US Airways, Tranche B-1 Term Loan 3.50 5/23/19 742,500 b 742,344 Air Transport.5% Air Canada, Term Loan 5.50 9/20/19 250,000 b 254,531 Sabre, Term B Loan 4.25 2/19/19 1,740,565 b 1,744,734 United Airlines, Class B Term Loan 3.50 4/1/19 497,487 b 495,624 Automotive2.9% Affinia Group, Tranche B-2 Term Loan 4.75 4/25/20 442,478 b 445,244 Allison Transmission, New Term B-3 Loan 3.75 8/23/19 746,250 b 747,048 American Tire Distributors, Initial Term Loan 5.75 6/19/18 1,500,000 b 1,507,500 Chrysler Group, Tranche B Term Loan 3.25 12/5/18 1,500,000 b 1,494,105 Chrysler Group, Senior Secured Tranche B Term Loan 3.50 5/24/17 1,242,972 b 1,245,414 Federal-Mogul, Tranche B Term Loan 4.00 4/15/18 1,259,055 b 1,253,024 Federal-Mogul, Tranche C Term Loan 4.75 4/15/21 738,974 b 737,655 FPC Holdings, First Lien Initial Term Loan 5.25 11/19/19 1,744,325 b 1,729,062 FPC Holdings, Second Lien Initial Term Loan 9.25 5/19/20 1,000,000 b 990,000 Freescale Semiconductor, Tranche B-4 Term Loan 4.25 3/20/20 1,491,244 b 1,496,254 KAR Auction Services, Tranche B-1 Term Loan 2.69 3/10/17 498,560 b 499,498 Tomkins, Term Loan B2 3.75 9/28/16 241,053 b 241,629 Visteon, New Term Loan 2.75 4/9/21 2,000,000 b 1,985,000 Beverages & Tobacco1.5% AdvancePierre Foods, First Lien Term Loan 5.75 7/10/17 2,221,726 b 2,222,426 ARAMARK, US Term E Loan 3.25 9/7/19 1,000,000 b 995,525 ARAMARK, US Term F Loan 3.25 2/21/21 2,250,000 b 2,237,580 DS Waters of America, First Lien Term B Loan 5.25 8/30/20 995,000 b 1,007,437 Landry's, B Term Loan 4.00 4/24/18 957,177 b 960,914 Building & Development.8% Capital Automotive, Tranche B-1 Term Loan 4.00 4/10/19 739,996 b 743,511 Ply Gem Industries, Term Loan B 4.00 1/17/21 1,500,000 b 1,487,812 Quikrete Holdings, First Lien Initial Loan 4.00 9/18/20 1,494,994 b 1,496,593 Quikrete Holdings, Second Lien Initial Loan 7.00 3/19/21 500,000 b 513,125 Business Equipment & Services4.6% BMC Software Finance, Initial US Term Loan 5.00 9/10/20 1,445,378 b 1,451,701 Bureau Van Dyck, Term Loan D3 4.48 11/13/20 1,000,000 b 1,005,940 CDW, Term Loan 3.25 4/29/20 745,609 b 737,221 Duff & Phelps, Term Loan 4.50 3/14/20 745,621 b 748,727 FR Utility Services, Term Initial Loan 6.75 10/16/19 498,750 b 502,491 Garda World Security, Term B Delayed Draw Loan 4.00 11/6/20 222,954 b 222,675 Garda World Security, Term B Loan 4.00 11/6/20 871,546 b 870,457 GCA Services Group, Term Loan 5.50 11/1/19 1,380,155 b 1,381,887 GXS Group, Term Loan 3.25 12/18/20 997,500 b 997,919 Hyland Software, Senior Secured Initial Term Loan 4.75 2/18/22 1,100,000 b 1,107,101 Kronos, Incremental Term Loan 4.50 4/10/19 1,042,328 b 1,047,216 Magic Newco, First Lien USD Term Loan 5.00 12/12/18 1,000,000 b 1,009,000 Maxim Crane Works, Second Lien Initial Term Loan 10.25 11/20/18 500,000 b 512,082 Maxim Crane Works, Second Lien Initial Term Loan 3.75 7/17/17 497,500 b 498,433 Mitchell International, First Lien Initial Term Loan 4.50 10/1/20 1,745,625 b 1,755,086 New Breed, Term Loan 6.00 9/29/17 988,245 b 991,951 On Assignment, Initial Term B Loan 3.50 5/15/20 514,566 b 514,247 Presidio, Term Loan 5.00 3/31/17 1,000,000 b 1,007,815 Service Master, Tranche C Term Loan 4.25 1/31/17 997,475 b 998,597 Service Master, Term Loan B Extending 4.41 1/31/17 498,731 b 500,110 Sophia, Term B-1 Loan 4.00 7/19/18 997,390 b 1,000,257 SourceHOV, First Lien Term B Loan 5.25 4/30/18 994,987 b 1,001,833 Trinet HR, First Lien Tranche B2 Term Loan 5.00 8/15/20 996,247 b 1,005,592 WASH Multifamily Laundry Systems, US Term Loan 4.50 2/21/19 1,243,719 b 1,243,719 WP CPP Holdings, Term B-2 Loan 4.75 12/28/19 1,243,703 b 1,249,399 Cable & Satellite Television2.3% Cequel Communications, Term Loan 3.50 2/14/19 1,448,771 b 1,449,380 Numericable US, Dollar Denominated Tranche B-1 Loan 4.50 4/23/20 1,608,462 b 1,613,995 Numericable US, Dollar Denominated Tranche B-2 Loan 4.50 4/23/20 1,391,538 b 1,396,325 UPC Financing Partnership, Facility AH Term Loan 3.25 6/30/21 500,000 b 496,920 Virgin Media Investment Holdings, Term B Loan 3.50 2/15/20 1,000,000 b 993,375 WideOpenWest Finance, Term B Loan 4.75 3/28/19 1,244,351 b 1,252,645 Yankee Cable Acquisition, Term Loan 4.50 3/1/20 2,429,842 b 2,441,129 Ziggo Finance, Term Loan B1 EUR 3.50 1/15/22 410,250 b 554,768 Ziggo Finance, Term Loan B2 EUR 3.50 1/15/22 257,250 b 347,871 Ziggo Finance, Term Loan B3 EUR 3.75 1/15/22 460,500 b 622,719 Ziggo Finance, Term Loan B4 EUR 3.75 1/15/22 325,500 b 440,163 Chemicals & Plastics5.2% American Pacific, Initial Term Loan 7.00 2/27/19 1,000,000 b 1,010,000 Arysta LifeScience, First Lien Initial Term Loan 4.50 5/29/20 997,487 b 1,000,809 Cyanco Intermediate, Initial Term Loan 5.50 5/1/20 1,746,860 b 1,750,354 Flint Group Holdings, New Term Loan B 3.75 5/3/21 1,287,209 b 1,286,411 Flint Group Holdings, New Term Loan C 3.75 5/3/21 212,791 b 212,659 Flint Group Holdings, Tranche B5 - US Term Loan 4.25 12/31/14 496,688 b 498,344 Flint Group Holdings, Tranche C5 - US Term Loan 4.25 12/31/14 497,394 b 499,053 Greenfield Specialty Alcohols, Term Loan 7.50 11/27/18 962,500 b 962,500 HII Holding, First Lien US Term Loan 4.00 12/20/19 497,481 b 498,725 HII Holding, Second Lien Term Loan 9.50 12/21/20 250,000 b 255,937 Ineos US Finance, Dollar Term Loan 3.75 5/4/18 1,492,462 b 1,485,701 Kronos Worldwide, Initial Term Loan 4.75 2/12/20 1,500,000 b 1,517,820 Macdermid, First Lien Tranche B Term Loan 4.00 6/7/20 994,987 b 995,982 Minerals Technologies, Initial Term Loan 4.00 4/14/21 1,500,000 b 1,507,500 OCI Beaumont, Term B-3 Loan 5.00 8/20/19 1,250 b 1,270 Oxea Finance & Cy, Second Lien Term Loan 8.25 6/6/20 500,000 b 506,562 Oxea Finance, First Lien Tranche B2 Term Loan 4.25 1/15/20 497,500 b 498,433 Polymer Group, Term Loan 5.25 12/13/19 498,750 b 502,491 PQ, 2014 Term Loan 4.00 8/7/17 997,475 b 1,002,048 Ravago Holdings America, Term Loan 5.50 12/18/20 1,800,000 b 1,818,000 Road Infrastructure Investment, First Lien Term Loan 4.25 3/19/21 1,000,000 b 997,085 Road Infrastructure Investment, Second Lien Term Loan 7.75 9/21/21 1,500,000 b 1,496,250 Signode Industrial Group, Initial Term B Loan 4.00 4/8/21 750,000 b 748,313 Taminco Global Chemical, Initial Tranche B-3 Dollar Term Loan 3.25 2/15/19 798,683 b 793,320 Tronox Pigments, New Term Loan 4.00 3/19/20 2,496,231 b 2,502,646 Univar, Term B Loan 5.00 6/30/17 1,994,221 b 2,000,593 Clothing/Textiles.1% ABG Intermediate Holdings 2, Revolver Term Loan 4.50 5/21/21 500,000 b Conglomerates.2% JMC Steel Group, Term Loan 4.75 4/1/17 880,385 b Containers & Glass Products2.3% Anchor Glass Container, Term Loan B 3.25 5/14/21 1,250,000 b 1,254,881 Ardagh Group, Delayed Draw Term Loan 4.00 12/17/19 1,000,000 b 1,000,830 Ardagh Group, Term Loan B 4.25 12/12/19 1,496,250 b 1,501,861 Berry Plastics, Term D Loan 3.50 2/8/20 744,984 b 739,632 Libbey Glass, Senior Secured Initial Loan 3.75 4/9/21 1,000,000 b 995,835 Multi Packaging Solutions, Initial Dollar Tranche B Term Loan 4.25 9/20/19 1,000,000 b 1,002,815 Multi Packaging Solutions, Initial Dollar Tranche A Term Loan 4.25 9/30/20 500,000 b 501,407 Ranpak, Second Lien Term Loan 8.50 4/23/20 1,000,000 b 1,020,000 Rexam, Term Loan 8.00 4/11/22 1,500,000 b 1,504,688 Reynolds Group Holdings, Incremental US Term Loan 4.00 12/1/18 1,494,994 b 1,498,156 TricorBraun, Term Loan 4.00 5/3/18 481,540 b 482,744 Cosmetics/Toiletries.4% Vogue International, First Lien Initial Tranche B Term Loan 5.25 2/7/20 2,000,000 b Drugs.3% Akorn, Term Loan 4.50 11/13/20 1,000,000 b 1,005,000 Generic Drug Holdings, Term B-1 Loan 5.00 10/29/19 496,250 b 499,766 Ecological Services & Equipment1.3% ADS Waste Holdings, Tranche B-2 Term Loan 3.75 10/9/19 1,241,828 b 1,236,867 EnergySolutions, First Lien Term Loan 6.75 5/22/20 2,000,000 b 2,010,000 Environmental Resource Management, First Lien B1A Term Loan 4.00 5/7/21 2,000,000 b 1,987,510 Environmental Resource Management, Second Lien Term Loan 7.00 5/9/22 500,000 b 499,375 W3, First Lien Term Loan 5.75 3/1/20 997,481 b 986,259 Electronics & Electrical Equipment4.6% Applied Systems, First Lien Initial Term Loan 4.25 1/15/21 1,246,875 b 1,251,813 Applied Systems, Second Lien Initial Term Loan 7.50 1/14/22 500,000 b 510,125 Aricent Technologies, Second Lien Initial Term Loan 9.50 4/14/22 325,000 b 325,813 Avago Technologies, Term Loan 3.75 4/16/21 2,000,000 b 2,008,440 Blue Coat Systems, Term Loan 4.00 2/15/18 2,088,488 b 2,091,882 Connolly, First Lien Initial Term Loan 5.00 5/12/21 1,200,000 b 1,212,756 Dell International, Term B Loan 4.50 3/24/20 2,490,617 b 2,490,268 Deltek, First Lien Term Loan 4.50 10/10/18 2,492,431 b 2,499,708 Entegris, Tranche B Term Loan 3.50 3/25/21 1,000,000 b 996,665 Flexera Software, First Lien Term Loan 4.50 4/2/20 1,000,000 b 1,002,815 Microsemi Corporation, Incremental Term Loan 3.50 2/19/20 864,216 b 863,140 Mitel Networks, Term Loan B 5.25 1/31/20 927,077 b 938,471 Monitronics International, Term B Loan 4.25 3/23/18 497,481 b 498,620 MSC.Software, First Lien Term B 5.00 5/29/20 500,000 b 502,500 Protection One, Term Loan 4.25 3/21/19 497,467 b 498,504 Rocket Software, First Lien Term Loan 5.75 2/8/18 975,397 b 978,241 Shield Finance, Term Loan B 5.00 1/27/21 1,000,000 b 1,007,000 Wall Street Systems Delaware, Term Loan 4.50 4/9/21 2,500,000 2,507,300 West, Term Loan B10 3.25 6/30/18 993,719 b 984,542 Equipment Leasing.5% Delos Finance Sarl, Term Loan 3.50 2/26/21 700,000 b 700,963 Neff Rental, New Second Lien Term Loan 7.25 5/21/21 1,000,000 b 996,880 North American Lifting Holdings, First Lien Term Loan 5.50 11/26/20 498,750 b 505,296 North American Lifting Holdings, Second Lien Initial Loan 10.00 11/26/21 300,000 b 301,500 Farming/Agriculture.4% Allflex Holdings III, First Lien Initial Term Loan 4.25 7/17/20 996,247 b 996,994 Allflex Holdings III, Second Lien Initial Term Loan 8.00 7/19/21 1,000,000 b 1,011,560 Pinnacle Operating, First Lien Term B Loan Refinancing 4.75 11/15/18 248,744 b 249,366 Financial Intermediaries5.8% Affinion Group, Tranche B Term Loan 6.75 10/9/16 397,673 b 399,449 American Capital, New Term Loan 3.50 8/22/17 1,000,000 b 1,000,940 Aricent Technologies, First Lien Initial Term Loan 5.50 4/14/21 2,000,000 b 2,003,750 Armor Holding II, First Lien Term Loan 5.75 6/26/20 489,673 b 492,530 AssuredPartners Capital, First Lien Initial Term Loan 5.75 4/2/21 1,050,000 b 1,053,061 AssuredPartners Capital, Second Lien Initial Term Loan 7.75 3/31/22 700,000 b 702,625 Bats Global Markets, Term Loan 5.00 1/17/20 2,500,000 b 2,450,787 Citco III, Term Loan 4.25 6/18/29 497,448 b 499,438 First Data, Extended 2018 Dollar Term Loan 4.16 3/24/18 2,000,000 b 2,003,750 First Data, 2021 Extended Term Loan 4.16 3/24/21 1,250,000 b 1,252,931 Grosvenor Capital Management Holdings, Initial Term Loan 3.75 11/25/20 498,750 b 496,570 Guggenheim Partners Investment Management Holdings, Initial Term Loan 4.25 1/1/18 995,000 b 999,975 HarbourVest Partners, Term Loan 3.25 2/4/21 672,250 b 667,632 Harland Clarke, Term Loan B4 6.00 8/30/19 1,490,625 b 1,515,407 HUB International, Initial Term Loan 4.25 9/18/20 1,495,000 b 1,496,973 Hyperion Finance, Term Loan 5.75 10/4/19 498,750 b 502,179 Nuveen Investments, Tranche B First Lien Term Loan 4.15 5/13/17 1,750,000 b 1,756,020 Ocwen Loan Servicing, Initial Term Loan 5.00 2/15/18 248,120 b 250,033 Progressive Solutions, First Lien Term Loan 5.50 10/16/20 227,041 b 228,318 Progressive Solutions, Second Lien Initial Term Loan 9.50 10/18/21 100,000 b 102,000 RBS Worldpay, Term Loan D 4.50 10/11/20 497,500 b 500,766 RCS Capital, First Lien Term Loan 6.50 3/29/19 1,100,000 b 1,125,438 RCS Capital, Second Lien Term Loan 10.50 3/31/21 250,000 b 260,000 SAM Finance, Dollar Term Loan 4.25 11/26/20 997,500 b 1,002,487 Sedgwick Claims Management Services, First Lien Initial Term Loan 3.75 2/11/21 1,500,000 b 1,478,130 Sedgwick Claims Management Services, Second Lien Initial Loan 6.75 2/11/22 1,000,000 b 999,465 Skrill, Term Loan B EUR 5.00 9/30/20 1,000,000 b 1,376,505 Trans Union, 2014 Replacement Term Loan 4.00 3/19/21 2,000,000 b 1,997,290 Walter Investment Management, Tranche B Term Loan 4.75 12/18/20 388,611 b 384,385 Food Products3.0% Bellisio, Term Loan 4.50 8/1/19 562,195 b 563,249 Bellisio, Delayed Draw Term Loan 5.25 8/1/19 403,603 b 404,360 Del Monte Foods, First Lien Initial Loan 4.25 1/26/21 997,500 b 997,814 Del Monte Foods, Second Lien Initial Loan 8.25 7/26/21 1,000,000 b 991,250 Diamond Foods, Term Loan 4.25 8/10/18 1,496,250 b 1,497,185 Dole Food, Tranche B Term Loan 4.50 10/25/18 997,500 b 999,261 Hearthside Food Solutions, Term Loan 4.50 8/17/21 1,500,000 b 1,509,375 Hearthside Food Solutions, Term Loan A 6.50 6/7/18 632,018 b 633,598 HJ Heinz, Term B-2 Loan 3.50 6/5/20 3,731,837 b 3,756,001 JBS USA, Term Loan 3.75 9/18/20 497,500 b 497,192 Pinnacle Foods Finance, Tranche G Term Loan 3.25 4/29/20 746,231 b 743,433 Windsor Quality Foods, Term Loan B 5.00 12/23/20 2,495,000 b 2,491,881 Food Service1.3% Acosta, Term B Loan 4.25 3/2/18 1,243,122 b 1,249,537 Advantage Sales & Marketing, 2013 Term Loan 4.25 12/18/17 1,496,222 b 1,501,526 Checkout Holding, First Lien Term B Loan 4.50 4/3/21 1,500,000 b 1,503,750 Checkout Holding, Second Lien Initial Loan 7.75 4/1/22 750,000 b 749,063 Deutsche Raststatten Holding, Facility B Term Loan EUR 4.05 12/4/19 1,000,000 b 1,372,531 Food & Drug Retail1.2% Albertson's, Incremental Term Loan B2 4.75 3/21/19 1,497,500 b 1,506,156 CEC Entertainment, First Lien Term B Loan 4.25 2/12/21 2,000,000 b 1,987,500 Rite Aid, Tranche 7 Term Loan 3.50 2/21/20 1,159,526 b 1,159,763 Smart & Final Stores, First Lien Term Loan 4.75 11/15/19 1,242,464 b 1,246,967 Health Care8.7% Accellent, First Lien Initial Term Loan 4.50 2/19/21 1,500,000 b 1,492,268 Accellent, Second Lien Initial Term Loan 7.50 2/21/22 500,000 b 497,915 Biomet, Dollar Term B-2 Loan 3.65 7/25/17 1,242,491 b 1,246,050 Catalent Pharma Solutions, Term Loan 4.50 12/31/17 1,500,000 b 1,516,875 Catalent Pharma Solutions, Dollar Term Loan 4.50 5/7/21 2,000,000 b 2,012,500 CHG Healthcare Services, First Lien Term Loan 4.25 11/20/20 996,855 b 999,347 CHS/Community Health Systems, Term E Loan 3.40 1/25/17 204,108 b 204,582 CHS/Community Health Systems, 2021 Term D Loan 4.25 1/27/21 2,539,017 b 2,556,599 Convatec, Dollar Term Loan 4.00 12/22/16 958,303 b 961,897 DaVita HealthCare Partners, Tranche A-3 Term Loan 2.67 8/21/17 240,385 b 240,960 Drumm Investors, Term Loan 6.75 5/4/18 663,529 b 664,714 Endo Luxembourg Finance Company, 2014 Term B Loan 3.25 12/11/20 750,000 b 745,627 Envision Acquisition Company, First Lien Initial Term Loan 5.75 9/23/20 2,246,244 b 2,260,283 Envision Healthcare, Initial Term Loan 4.00 5/25/18 496,806 b 497,738 Genex Services, First Lien Term Loan 5.25 5/21/21 1,500,000 b 1,515,000 Genex Services, Term Loan 7.75 5/20/22 375,000 b 377,501 HCA, Tranche B-4 Term Loan 3.00 5/1/18 748,120 b 749,340 Iasis Healthcare, Term B-2 Loan 4.50 5/3/20 993,712 b 996,405 Kindred Healthcare, Term Loan 4.00 3/26/21 3,993,728 b 3,982,086 Kinetic Concepts, Dollar Term E-1 Loan 4.00 5/4/18 2,239,998 b 2,246,998 Knowledge Universe Education, Initial Term Loan 5.25 3/12/21 500,000 b 505,315 Mallinckrodt International Finance, Initial Term B Loan 3.50 3/5/21 1,000,000 b 995,625 MPH Acquisition Holdings, Tranche B Term Loan 4.00 3/19/21 1,963,636 b 1,953,209 Onex Carestream Finance, First Lien Term Loan 5.00 6/7/19 700,192 b 702,642 Onex Carestream Finance, Second Lien Term Loan 9.50 12/5/19 486,322 b 497,264 Ortho-Clinical Diagnostics, Term Loan B 3.75 6/30/21 750,000 b 753,956 Par Pharmaceutical, Term B-2 Loan 4.25 9/30/19 1,895,636 b 1,891,844 Patheon, Initial Dollar Term Loan 4.25 1/22/21 1,500,000 b 1,487,677 PharMEDium Healthcare, First Lien Initial Term Loan 4.25 1/22/21 1,750,000 b 1,751,094 Quintiles Transnational, Term B-3 Loan 3.75 6/8/18 1,250,000 b 1,251,562 RPI Finance Trust, Term B-2 Loan 3.25 5/9/18 985,364 b 987,364 Salix Pharmaceuticals, Term Loan 4.25 12/17/19 2,975,000 b 2,994,918 Valeant Pharmaceuticals International, Ser. E Tranche B Term Loan 3.75 6/26/20 1,924,019 b 1,923,904 VWR Funding, Amendment No. 2 Dollar Term Loan 3.40 4/3/17 474,204 b 475,211 Home Furnishing1.0% Mattress Holding, Term B-2 Loan 3.66 1/18/16 2,383,764 b 2,394,193 Spin Holdco, Initial Term Loan 4.25 11/14/19 1,496,253 b 1,497,749 Tempur-Pedic International, Refinancing Term B Loan 3.50 3/18/20 977,678 b 973,645 Industrial Equipment6.1% Ameriforge Group, First Lien Term Loan 5.00 7/18/19 1,245,620 b 1,252,627 Ameriforge Group, Second Lien Term Loan 8.75 12/21/20 500,000 b 510,000 Apex Tool Group, Term Loan 4.50 2/1/20 745,608 b 727,590 CPI International, Term B Loan 4.25 4/1/21 2,000,000 b 2,003,250 Crosby US Acquisition, First Lien Initial Term Loan 4.00 11/6/20 1,246,875 b 1,245,123 Doncasters US, First Lien Term B Loan 4.50 4/9/20 1,500,000 b 1,506,247 Doosan Infracore International, Term Loan 5.50 5/14/21 2,500,000 b 2,512,500 Filtration Group, First Lien Initial Term Loan 4.50 11/13/20 1,496,250 b 1,508,714 Filtration Group, Second Lien Initial Term Loan 8.25 11/15/21 250,000 b 255,469 Gardner Denver, Initial Dollar Term Loan 4.25 7/23/20 1,247,220 b 1,247,713 Generac Power Systems, Term Loan B 3.25 5/30/18 986,200 b 981,269 Hudson Products Holdings, Term Loan 6.25 3/17/19 650,000 b 652,707 Interline Brands, First Lien Term Loan 4.00 3/12/21 1,500,000 b 1,494,375 Lineage Logistics, Term Loan 4.50 3/31/21 2,250,000 b 2,235,465 Manitowoc Company, Term B Loan 3.25 12/16/20 1,500,000 b 1,509,360 MX Mercury Beteiligungen, Term Loan B 4.50 8/14/20 1,000,000 b 1,003,755 Rexnord, Term B Refinancing Loan 4.00 8/21/20 1,494,994 b 1,494,269 RGIS Services, Tranche C Term Loan 5.50 10/18/17 1,493,022 b 1,500,487 Silver II US Holdings, 2013 Specified Refinancing Term Loan 4.00 12/15/19 981,999 b 981,386 Southwire Company, Initial Term Loan 3.25 2/11/21 1,800,000 b 1,800,252 Veyance Technologies, Term Loan 5.25 9/8/17 1,493,722 b 1,502,594 Virtuoso US, Initial Term Loan 4.75 1/28/21 2,000,000 b 2,013,750 WTG Holdings III, First Lien Term Loan 4.75 12/11/20 498,750 b 499,997 WTG Holdings III, Term Loan 8.50 12/10/21 250,000 b 251,875 Leisure Goods/Activities/Movies2.7% 24 Hour Fitness Worldwide, Term Loan 4.75 5/20/21 1,500,000 b 1,502,820 Activision Blizzard, Term Loan B 3.25 9/18/20 1,271,250 b 1,273,850 Alpha Topco, New Facility B Loan 4.50 4/30/19 1,419,934 b 1,425,060 Bauer Performance Sports, Initial Term Loan 4.50 4/2/21 2,250,000 b 2,254,691 Centerplate, Term Loan A 4.75 11/27/19 997,500 b 1,001,739 Deluxe Entertainment Services Group, Initial Term Loan 6.50 2/25/20 1,441,218 b 1,437,615 Intrawest Operations Group, Initial Term Loan 5.50 11/26/20 498,750 b 508,102 Tech Finance, US Term Loans 6.00 7/11/20 2,500,000 b 2,542,187 William Morris Endeavor Entertainment, First Lien Term Loan 4.25 3/19/21 1,465,000 b 1,474,889 Lodging & Casinos3.2% American Casino & Entertainment Properties, Repriced Term Loan 4.50 7/3/19 1,000,000 b 1,008,130 Boyd Gaming, Term B Loan 4.00 8/14/20 486,355 b 487,814 CityCenter Holdings, Term B Loan 5.00 10/9/20 1,745,625 b 1,760,716 Four Seasons Holdings, First Lien Term Loan 3.50 6/27/20 995,000 b 995,000 Hilton Worldwide Finance, Initial Term Loan 3.50 9/23/20 3,581,000 b 3,572,048 La Quinta Intermediate Holdings, Initial Term Loan 4.00 2/19/21 1,350,000 b 1,352,531 Las Vegas Sands, Term B Loan 3.25 12/17/20 1,496,250 b 1,495,966 MGM Resorts International, Term B Loan 3.50 12/20/19 496,856 b 496,444 Orbitz Worldwide, Tranche C Term Loan 4.50 4/9/21 2,493,744 b 2,508,083 Pinnacle Entertainment, Tranche B-2 Term Loan 3.75 8/13/20 1,285,411 b 1,287,281 Travelport, First Lien Term Loan 6.25 6/26/19 993,744 b 1,017,449 Nonferrous Metals/Minerals1.6% FMG Resources August 2006 Pty, Term Loan 4.25 6/30/19 3,234,994 b 3,234,994 Novelis, Term Loan 3.75 3/10/17 994,231 b 996,538 Oxbow Carbon, First Lien Tranche B Term Loan 4.25 7/18/19 727,967 b 730,242 Oxbow Carbon, Second Lien Initial Term Loan 8.00 1/18/20 250,000 b 255,729 Peabody Energy, Term Loan 4.25 9/20/20 1,244,997 b 1,251,645 TMS International, Term B Loan 4.50 10/2/20 1,496,250 b 1,507,472 Oil & Gas1.7% Brand Energy & Infrastructure Services, Initial Term Loan 4.75 11/20/20 1,495,413 b 1,502,726 Energy Transfer Equity, Senior Secured Term Loan 3.25 11/15/19 1,500,000 b 1,486,485 FR Dixie Acquisition, Initial Term Loan 5.75 1/22/21 1,346,625 b 1,353,641 Offshore Group Investment, Term Loan 5.00 10/25/17 947,368 b 944,882 Offshore Group Investment, Second Term Loan 5.75 3/28/19 1,500,000 b 1,493,445 Templar Energy, Second Lien Term Loan 8.00 11/25/20 1,000,000 b 993,750 Western Refining, Term Loan 4.25 11/25/20 748,125 b 752,180 Publishing2.3% BarBri, Initial Term Loan 4.50 6/19/17 1,246,875 b 1,251,551 Getty Images, Initial Term Loan 4.75 10/18/19 497,481 b 481,345 Information Resources, Term Loan 4.75 9/26/20 995,000 b 997,488 Interactive Data, Term Loan 4.75 4/23/21 1,250,000 b 1,261,138 Laureate Education, Series 2018 Extended Term Loan 5.00 6/16/18 1,491,109 b 1,472,932 Pre-Paid Legal Services, First Lien Term Loan 6.25 7/1/19 1,033,918 b 1,048,993 Penton Media, First Lien Term B Loan 5.50 10/1/19 747,497 b 754,972 Redtop Acquisitions, First Lien Euro Term Loan EUR 4.75 12/22/20 1,000,000 b 1,378,979 Redtop Acquisitions, Second Lien Term Loan 8.25 7/22/21 249,375 b 256,545 SESAC Holdco II, First Lien Term Loan 5.00 2/7/19 2,013,415 b 2,022,234 SNL Financial, New Term Loan 4.50 10/23/18 483,252 b 485,217 Radio & Television2.8% AVSC Holding, First Lien Initial Term Loan 4.50 1/22/21 2,000,000 b 2,004,250 Clear Channel Communications, Tranche B Term Loan 3.80 1/30/16 538,526 b 534,118 Clear Channel Communications, Tranche D Term Loan 6.90 1/30/19 750,000 b 743,010 Clear Channel Communications, Tranche E Term Loan 7.65 1/30/19 711,474 b 713,217 Cumulus Media Holdings, Term Loan 4.25 12/18/20 1,495,602 b 1,501,914 Emmis Operating, Term Loan 4.75 5/14/21 500,000 b 498,438 Ion Media Networks, Term Loan 5.00 12/17/20 1,745,625 b 1,763,081 Learfield Communications, 2014 Replacement Term Loan 4.50 10/9/20 1,765,562 b 1,781,011 Learfield Communications, Second Lien Initial Term Loan 8.75 10/8/20 500,000 b 510,000 MTL Publishing, Term B-1 Loan 3.75 6/29/18 714,519 b 713,233 Tribune, Term Loan B 4.00 11/20/20 1,995,000 b 1,997,813 Tyrol Acquisition 2, Extended Facility A-2 Term Loan EUR 3.00 1/29/16 1,000,000 b 1,326,756 Retailers5.9% 99 Cents Only Stores, Tranche B-2 Loan 4.50 1/11/19 746,250 b 751,265 Bass Pro Group, Term Loan 3.75 11/20/19 497,449 b 497,449 Burlington Coat Factory Warehouse, Term B-2 Loan 4.25 2/23/17 746,445 b 752,510 B&M Retail, Facility B Term Loan GBP 5.50 3/1/20 1,000,000 b 1,677,450 CWGS Group, Term Loan 5.75 2/20/20 2,235,938 b 2,261,092 DBP Holding, Initial Term Loan 5.00 10/11/19 961,457 b 929,411 General Nutrition Centers, Tranche B Term Loan 3.25 3/2/18 998,930 b 993,935 Hudson's Bay, First Lien Initial Term Loan 4.75 10/7/20 2,543,750 b 2,571,579 J Crew Group, Initial Loan 4.00 3/5/21 750,000 b 746,625 Kate Spade & Company, Initial Term Loan 4.00 4/9/21 750,000 b 751,594 Lands' End, Initial Term B Loan 4.25 3/12/21 2,000,000 b 2,000,630 Michaels Stores, Term B Loan 3.75 1/28/20 992,481 b 994,431 Neiman Marcus Group, Term Loan 4.25 10/25/20 2,241,884 b 2,239,082 Nine West Holdings, Term Loan B 4.75 9/5/19 2,885,000 b 2,904,849 Nine West Holdings, Unsecured Term Loan 6.25 3/5/19 500,000 b 503,125 Nord Anglia Education Finance, Initial Term Loan 4.50 3/19/21 450,000 b 451,688 Olli's Bragain Term Loan B 6.00 9/28/19 1,733,061 b 1,731,978 Serta Simmons Holdings, Term Loan 4.25 10/1/19 2,976,926 b 2,985,812 Talbots, First Lien Initial Loan 4.75 3/13/20 2,000,000 b 1,990,000 The Men's Wearhouse, Term Loan B 3.50 4/15/21 2,000,000 b 2,009,380 Surface Transport1.0% Hertz, Tranche B-2 Term Loan 3.00 3/11/18 748,111 b 743,540 Omnitracs, First Lien Term Loan 4.75 10/29/20 1,496,250 b 1,508,093 Scandlines, Facility B Term Loan EUR 4.50 11/4/20 1,000,000 b 1,380,315 Stena International, Term Loan 4.00 2/24/21 1,500,000 b 1,494,375 Telecommunications5.9% Asurion, Incremental Tranche B-2 Term Loan 2.75 7/8/20 1,000,000 b 997,085 Asurion, Incremental Tranche B-1 Term Loan 5.00 5/24/19 2,717,150 b 2,730,056 Asurion, Second Lien Term Loan 7.50 2/19/21 500,000 b 514,793 Avaya, Extended Term B-3 Loan 4.73 10/26/17 1,000,000 b 969,515 Avaya, Term B-6 Loan 6.50 3/31/18 722,884 b 719,440 Cincinnati Bell, Tranche B Term Loan 4.00 9/10/20 748,120 b 748,401 Consolidated Communications, Initial Term Loan 4.25 12/18/20 1,246,875 b 1,254,668 Crown Castle Operating Company, Extended Incremental Tranche B-2 Term Loan 3.25 1/29/21 1,745,625 b 1,741,261 EZE Software Group, First Lien Term B-1 Loan 4.00 4/4/20 1,244,366 b 1,245,921 Intelsat Jackson Holdings, Tranche B-2 Term Loan 3.75 6/30/19 1,733,086 b 1,738,068 IPC Systems, First Lien Term Loan 6.00 11/2/20 1,000,000 b 999,375 Level 3 Financing, Tranche B 2020 Term Loan 4.00 1/15/20 1,250,000 b 1,254,219 LTS Buyer, First Lien Term B Loan 4.00 4/13/20 1,994,975 b 1,991,234 Nextgen Networks Term Loan 5.00 5/28/21 2,200,000 b 2,198,625 SBA Senior Finance II, Incremental Tranche B-1 Term Loan 3.25 3/24/21 2,750,000 b 2,735,398 Syniverse Holdings, Tranche B Term Loan 4.00 4/23/19 500,000 b 500,782 Telesat Canada, US Term B-2 Loan 3.50 3/28/19 496,864 b 496,553 Transaction Network Services, First Lien Initial Term Loan 5.00 2/15/20 1,495,092 1,504,436 Transaction Network Services, Second Lien Initial Term Loan 9.00 8/14/20 1,500,000 b 1,515,000 Windstream, Tranche B-5 Term Loan 3.50 8/26/19 997,500 b 1,002,069 Windstream, Tranche B-4 Term Loan 3.50 1/23/20 1,244,334 b 1,242,001 Zayo Group, Term Loan 4.00 7/2/19 1,742,410 b 1,742,410 Utilities2.9% Calpine, Term Loan 4.00 10/30/20 997,500 b 1,001,774 Commscope, Tranche B-4 Term Loan 3.25 1/14/18 2,853,732 b 2,859,682 EFS Cogen Holdings, Term B Advance Loan 3.75 12/17/20 1,200,127 b 1,203,379 EquiPower Resources Holdings, First Lien Term C Advance Loan 4.25 12/31/19 1,492,485 b 1,499,947 GIM Channelview Cogeneration, Term Loan 4.25 5/8/20 664,472 b 666,964 Murray Energy, Term Loan 5.25 11/21/19 2,000,000 b 2,025,940 NSG Holdings, Term Loan 3.75 12/11/19 494,174 b 496,027 Sandy Creek Energy Associates, Term Loan 5.00 11/6/20 1,995,000 b 2,008,716 Brock Holdings III, First Lien Tranche B Term Loan 6.00 3/16/17 1,500,000 b TPF Generation Holdings, Term Loan 4.75 11/9/17 1,243,750 b 1,211,618 Total Floating Rate Loan Interests (cost $433,013,567) Other Investment12.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $63,900,684) 63,900,684 d Total Investments (cost $541,952,767) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro GBPBritish Pound b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2014, these securities were valued at $29,725,771 or 5.9% of net assets. d Investment in affiliated money market mutual fund. At May 31, 2014, net unrealized appreciation on investments was $1,180,649 of which $2,498,802 related to appreciated investment securities and $1,318,153 related to depreciated investment securities. At May 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Money Market Investment 12.7 Health Care 9.0 Telecommunications 7.7 Chemicals & Plastics 6.3 Industrial Equipment 6.1 Financial Intermediaries 5.9 Retailers 5.9 Electronics & Electrical Equipment 5.1 Business Equipment & Services 4.6 Radio & Television 3.5 Lodging & Casinos 3.3 Utilities 3.6 Automotive 3.1 Food Products 3.0 Containers & Glass Products 2.8 Leisure Goods/Activities/Movies 2.7 Asset-Backed Securities 2.6 Cable & Satellite Television 2.6 Publishing 2.3 Oil & Gas 1.9 Nonferrous Metals/Minerals 1.6 Beverages & Tobacco 1.5 Aerospace & Defense 1.3 Ecological Services & Equipment 1.3 Food Service 1.3 Food & Drug Retail 1.2 Home Furnishing 1.0 Surface Transport 1.0 Building & Development .8 Air Transport .5 Equipment Leasing .5 Cosmetics/Toiletries .4 Farming/Agriculture .4 Drugs .3 Conglomerates .2 Clothing/Textiles .1 † Based on net assets. The following is a summary of the inputs used as of May 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Collateralized Loan Obligations - 13,165,659 - Floating Rate Loan Interests+ 433,643,322 - Corporate Bonds+ - 32,423,751 - Mutual Funds 63,900,684 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (21,761 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. STATEMENT OF FORWARD FOREIGN EXCHANGE CURRENCY CONTRACTS May 31, 2014 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Euro, Expiring 6/30/2014 a 8,685,000 11,816,637 11,838,398 ) Counterparty: a Credit Suisse The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2014 By: /s/ James Windels James Windels Treasurer Date: July 21, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
